DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 2, 2022 has been entered.

Status of the Claims
Claims 1, 13 and 17 have been amended. Claim 1, 4-11 and 13-19 are pending. Claims 9-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Any objection or rejection not expressly repeated has been withdrawn. 
Applicant’s arguments with respect to the previous rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP 11194672, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The claims are drawn to a product comprising hyaluronic acid and body fat. However, application ‘672 does not describe a product comprising body fat. Therefore, the instant claims are accorded a priority date of December 20, 2012, the filing date of PCT/EP2012/076379.  

Claim Rejections - 35 USC § 112
Claims 1, 4-8 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 13 and 17 recite a solution having a viscosity of 10 to 5000 mPa*s. The units indicate dynamic viscosity, which is dependent on the shear rate and temperature at which the viscosity is measured. Without a particular shear rate, this limitation, and hence the claims are rendered vague and indefinite. 

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8, 13, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Epps et al (US 2012/0189590) and Alexander (Chap. 33, Autologous Fat Transfer, 2010) in view of La Gatta et al (Polym. Degrad. Stab., 2011).
Claims 1, 13 and 17 have been amended to require that the half-life of the composition within human connective tissue is “more than 1 week.” Limitations regarding concentration of HA, viscosity and density have also been added.
It is noted that one component required by the composition is “autologous blood or fractions thereof.” “Autologous” suggests the blood or fraction comes from whom it is to be administered. However, for a product, as opposed to a method, description and limitations must stand alone and not depend on a particular recipient. On the other hand, because blood or a fraction thereof is autologous to someone, this is construed as being nonlimiting.   
Van Epps describes an aqueous composition comprising hyaluronic acid (HA) and adipose tissue (body fat). The reference describes their injection into an extravascular region. See examples 3-10. The volumes described in these examples appear to be sufficient for the treatment of venous diseases, according to the instant specification. The product is further resistant to biodegradation for weeks and months. See paragraph [0134].   
The reference further teaches that the HA may be crosslinked or not. The reference suggests well-known crosslinking agents, such as BDDE, for preparing a crosslinked product. See paragraph [0074]. The reference further teaches preferred HA concentrations, such as 1%, 2%, etc. and molecular weights, such as 4 MDa. See paragraphs [0076], [0079], [0084] and [0086]. The reference further teaches the addition of other therapeutic agents, such as an anesthetic. See paragraph [0141]. The reference exemplifies several procedures comprising injection into soft tissue, including breast augmentation. See examples.  
The reference further teaches that the transplantation of adipose tissue alone is subject to great loss in volume due to necrosis and lack of vascular formation. See paragraphs [0004] and [0014]-[0018]. The reference is silent regarding the density of the products and the addition of autologous blood or fractions thereof. 
Alexander teaches the use of platelet-rich plasma in combination with an autologous fat transfer in breast augmentation. The plasma comprises growth factors that aid in wound healing and stimulate revascularization of the tissue. See sections 33.1-33.3. Many of the compounds in plasma are proteins. As such, it is a subject having amine groups capable of crosslinking with the polyacid compound, hyaluronic acid.  
La Gatta teaches discusses some physical properties of a variety of commercial HA-based dermal fillers. The reference discloses the densities of a variety of HA products at concentrations ranging from 0.84 % to 2.7%, and they are all about 1 g/mL (1 kg/L). See Table 1 and Section 2.3. The reference further notes that desirable properties of a tissue filler include ease of injection and non-migratory behavior. See Section 1. These properties are consistent with properties suitable for treating venous diseases. See specification at page 4, 2nd full paragraph. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare the Van Epps compositions using any of the suggested HA and adipose tissue products, wherein the HA crosslinked or not, in combination with an additional component, such as platelet-rich plasma, with a reasonable expectation of success. The artisan would be motivated to make this modification because it is known that the addition of this component is beneficial in a fat tissue transfer procedure for tissue augmentation. 
It would be within the scope of the artisan to select any known crosslinking agent to prepare a crosslinked product. Applicant has not demonstrated any criticality with a particular crosslinking agent. With respect to molecular weight and concentration, as discussed above, the reference designates an appropriate viscosity. The viscosity of the product is a function of the molecular weight and concentration. Therefore, it would be within the scope of the artisan to prepare a composition having an appropriate molecular weight and concentration to arrive at the required viscosity. 
Although the claims recite a different intended use, optimizing the product according to Van Epps would result in the same physico-chemical properties that would render a composition suitable for treating venous disorders. The disclosure of La Gatta suggests that such a product would have a density falling within the recited range. 
The claim recites “for extravascular injection.” The reference clearly demonstrates injection outside the vascular system, so the product is suitable is for such injection. The claim further states a particular half-life of the product. This limitation is met. The claim further recites “wherein the aqueous solution is present in the composition in an effective amount for treating venous diseases.” According to the specification, this appears to refer to the volume of the solution. See specification at paragraph bridging pp 10-11. 
However, even if Applicant were to argue that this “effective amount” limitation somehow refers to particular properties necessary for such treatment, it is noted that according to the instant description, the efficacy of the product in treating venous disease is based on its viscosity, and that a product having a [dynamic] viscosity of 10 mPa*s to 5000 mPa*s is suitable. (The description uses the generic term “viscosity,” but the units are those of dynamic viscosity.) Van Epps teaches that the disclosed product has a viscosity of 10 mPa*s to 1200 mPa*s. See paragraph [0124]. Therefore, it appears that any HA/adipose tissue hydrogel product would have an appropriate viscosity and be suitable for the intended use.
With respect to the limitation “formulated for perivascular administration,” it is noted that the art is silent regarding perivascular administration, the examiner finds no characteristic defined or implied by this limitation.  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Epps et al (US 2012/0189590) and Alexander (Chap. 33, Autologous Fat Transfer, 2010) in view of La Gatta et al (Polym. Degrad. Stab., 2011) as applied to claims 1, 4-6, 8, 13, 14 and 17 above, and further in view of Stroumpoulis et al (US 2012/0071437).
Van Epps, Alexander and La Gatta teach as set forth above. The references are silent regarding a particular anesthetic to be added to the composition. 
 Stroumpoulis teaches the use of HA hydrogel products for injection to treat soft tissue conditions, such as those described in Van Epps. See paragraphs [0008] and [0009]. The reference teaches that the appropriate composition for the product to be injected is 10 mPa*s to 1200 mPa*s. See paragraph [0084]. The reference further teaches the addition of an anesthetic, such as lidocaine, prolocaine, etc. See paragraph [0072]. 
It would have been obvious to one having ordinary skill in the art to prepare a composition comprising HA and body fat in combination with platelet-rich plasma, as discussed above with a reasonable expectation of success. It would be obvious to prepare the product with a suitable viscosity for injecting in an extravascular fashion to treat soft tissue disorders. This would result in a product that is also suitable for treating venous disorders. It would be further obvious to add a topical anesthetic, such as lidocaine, etc., because it is expressly suggested by the art.  

Claims 15, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Epps et al (US 2012/0189590) and Alexander (Chap. 33, Autologous Fat Transfer, 2010) in view of La Gatta et al (Polym. Degrad. Stab., 2011) as applied to claims 1, 4-6, 8, 13, 14 and 17 above, and further in view of Watanabe (Metrologia, 1985).
Van Epps, Alexander and La Gatta teach as set forth above. The references are silent regarding the inclusion of the gasses recited in claims 15, 16, 18 and 19.
Watanabe discusses the influence of dissolved gasses on the density of water. The reference teaches that without rigorous degassing of the solution, air will be present. See section 6. 
It would have been obvious to one having ordinary skill in the art to prepare a composition comprising HA and body fat in combination with platelet-rich plasma, as discussed above with a reasonable expectation of success, as set forth above. Based on the teachings of Watanabe, unless it had been taught that the products were to be purged of all dissolved gasses, it would be expected that the aqueous compositions would comprise some amount of the recited gasses dissolved therein. Furthermore, it would be expected that the mixing of components would introduce more air into the solution, stabilized by the viscous nature of the composition. 

Examiner’s hours and contact numbers    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is (571)272-0656. The examiner can normally be reached on 11 am to 7 pm ET Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623